DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Acknowledgements
This communication is in response to:
Applicant’s amendments filed on 02/28/2022.

The amendments filed on 02/28/2022 have been entered.
Applicant’s arguments on pages 12-19 of the Remarks filed on 02/28/2022 are considered.  Applicant’s amendments to claims 1-10 and 13-20, result into the withdrawal of the 35 USC § 103 claim rejections previously set forth in the last Office Actions mailed on 09/30/2021.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant prior arts of reference:
(US 2013/0104046  A1) issued to Casco-Arias Sanchez et al., hereinafter as “Casco”.
(US 2017/0109014 A1) issued to Gindi et al., hereinafter as “Gindi”.

Casco discloses a system for performing directory attribute bound queries to obtain directory data defining: a first value, for a user attribute, in association with a first user identifier within an organizational structure, and a second value, for the user attribute, in association with a second user identifier within the organizational structure, wherein the system to Gasco discloses an organization data processing system that utilizes the organization to store data objects representative of personnel, resources, policies, permissions, and the like, based on user identities, as illustrated in Fig. 4D, wherein the reference illustrates users, identities, and user attributes.  Further, Casco discloses receiving a directory attribute bound query that defines both of: a search string that specifies keywords or file properties, and a boundary parameter that specifies the first value for the user attribute, wherein the reference illustrates in Fig. 4B, a field 410 is provided for inputting or selecting a particular employee designation, along with other user attributes. Furthermore, the reference discloses various criteria for defining a selection criteria, i.e. query, against the organization that includes both an employee designation and another criteria, as illustrated in Fig. 4D, to that of  receiving a directory bound query that defines both of a search keywords.
Additionally, the reference to Gindi discloses identifying data files that are stored in association with the first plurality of users and that are not stored in association with the second plurality of users and receiving a selection of first set of objects, then identifying at least one attribute parameter of the selected object; then excluding a second set of objects from the first set of objects based on different attribute values, wherein the reference discloses generated second sub-set(s) of objects based on a user criteria(s), to that of identifying data files associated with the first user and omitting second data files associated with another user. Further, Gindi discloses identifying the first data files omits second data files that are stored in association with the second plurality of users and that are not stored in association with the first 
However, none of the above prior arts, individually or in combination, disclose that in addition to the above limitations, the system proceeds to identify, from the plurality of data files and prior to implementing a data file search using the search string, first data files that are stored in association with the first plurality of users and that are not stored in association with the second plurality of users, wherein identifying the first data files omits second data files that are stored in association with the second plurality of users and that are not stored in association with the first plurality of users; then implement the data file search using the search string on the first data files based on the boundary parameter specifying the first value for the user attribute, wherein the second data files are not searched based on the boundary parameter not specifying the second value for the user attribute; then identify, based on the data file search implemented on the first data files based on the boundary parameter specifying the first value for the user attribute, at least one third data file that satisfies the search string; and then communicate the at least one third data file as query results to the computing device. 
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/10/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162


/Hares Jami/Primary Examiner, Art Unit 2162